Exhibit 10.1

PURCHASE AND SALE AGREEMENT

This PURCHASE AND SALE AGREEMENT (“Agreement”), dated as of September 29, 2009,
is entered into by and between PFGI Capital Corporation (“PFGI”) and National
City Bank (“NCB”).

WHEREAS, PFGI owns the loan participations set forth on Exhibit A hereto (the
“Loan Participations”); and

WHEREAS, PFGI desires to sell to NCB, and NCB desires to purchase from PFGI, the
Loan Participations on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties hereto do hereby acknowledge and agree as follows:

1. Transfer. Effective on the date hereof, PFGI hereby sells, transfers,
conveys, and delivers to NCB all right, title and interest in and to the Loan
Participations, and NCB hereby accepts and assumes such Loan Participations.

2. Purchase Price.

a. Amount. The parties agree that the aggregate purchase price for the Loan
Participations shall be equal to the aggregate principal and interest balances
due on the Loan Participations as of the date hereof, net of the associated
allowance for loan participation losses (the” Purchase Price”).

b. Payment. On the date hereof, NCB shall deliver an amount in cash to PFGI
equal to the aggregate principal and interest balances due on the Loan
Participations as of August 31, 2009, net of the associated loan loss (the
“Estimated Purchase Price”). Within five (5) business days after the principal
and interest balances for the Loan Participations are available for the date
hereof, NCB shall make a payment to PFGI or PFGI shall make a payment to NCB, as
applicable equal to the difference between the Purchase Price and the Estimated
Purchase Price; provided that, if the Estimated Purchase Price is greater than
the Purchase Price, PFGI shall pay NCB the amount of the difference.

3. Representations and Warranties.

(a) PFGI hereby represents and warrants that:

(i) It is the owner of the Loan Participations free and clear of all
restrictions, claims, security interests and encumbrances of any kind.



--------------------------------------------------------------------------------

(ii) It has full corporate power and authority to execute, deliver and perform
its obligations under this Agreement, and such execution, delivery and
performance has been properly authorized as required by the provisions of its
organizational documents.

(iii) No third party consent is required for PFGI to execute or deliver this
Agreement or perform its obligations hereunder.

(b) NCB hereby represents and warrants that:

(i) It has full power and authority to execute, deliver and perform its
obligations under this Agreement, and such execution, delivery and performance
has been properly authorized as required by the provisions of its organizational
documents.

(ii) No third party consent is required for NCB to execute or deliver this
Agreement or perform its obligations hereunder.

4. Further Assurances. Each party agrees to take all actions reasonably
requested by the other party to effectuate the transactions contemplated by this
Agreement.

5. Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Maryland, without respect to
principles regarding conflicts of law, and shall benefit and be binding upon the
parties hereto and their respective successors and assigns.

6. Counterparts. This Agreement may be executed simultaneously in any number of
counterparts and may be executed by facsimile. Each such counterpart shall be
deemed to be an original instrument, but all such counterparts together shall
constitute one Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, on the date first above written, the parties hereto have
caused this Agreement to be executed in counterparts by their duly authorized
officers and attested by their officers thereunto duly authorized.

 

PFGI CAPITAL CORPORATION

By:

 

/s/ THOMAS RICHLOVSKY

  Name: Thomas Richlovsky   Title: President NATIONAL CITY BANK

By:

 

/s/ RANDALL C. KING

  Name: Randall C. King   Title: Senior Vice President



--------------------------------------------------------------------------------

EXHIBIT A

LOAN PARTICIPATIONS